Citation Nr: 0607083	
Decision Date: 03/10/06    Archive Date: 03/23/06

DOCKET NO.  02-20 840	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to an increased rating for post-traumatic stress 
disorder (PTSD), currently evaluated as 50 percent disabling


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Mainelli, Counsel




INTRODUCTION

The veteran served on active duty from March 1971 to May 
1972.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a January 2002 rating decision by the Jackson, 
Mississippi, Regional Office (RO) of the Department of 
Veterans Affairs (VA) that denied a rating in excess of 30 
percent for PTSD.  An RO rating decision dated June 2002 
increased the disability rating to 50 percent.  The Board 
remanded the case in August 2004 for further development.

The Board notes that the veteran has claimed unemployability 
due to his PTSD.  The Board refers the issue of entitlement 
to a total disability rating based upon individual 
unemployability (TDIU) to the RO for appropriate action.  See 
Roberson v. Principi, 251 F.3d 1378, 1384 (2001) (once a 
claimant submits evidence of medical disability, makes a 
claim for highest possible rating, and submits evidence of 
unemployability, an informal claim is raised under 38 CFR 
3.155(a)).


FINDINGS OF FACT

The veteran's PTSD symptomatology results in severe 
impairment in the areas of mood, social relations and 
industrial productivity with his overall psychological, 
social, and occupational functioning intermediate between 
major to serious in degree.


CONCLUSIONS OF LAW

The criteria for a 70 percent evaluation, but no higher, for 
PTSD have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. §§ 4.1, 4.7, 3.321(b), 4.130, Diagnostic Code 9411 
(2005).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has reviewed all the evidence in the veteran's 
claims folder, which includes, but is not limited to: service 
medical records; his statements in support of claim; his 
testimony before the RO in May 2003; VA inpatient and 
outpatient clinic records; VA examination reports dated April 
2001, December 2001, and March 2005; medical and legal 
documents associated with the veteran's application for 
disability benefits with the Social Security Administration 
(SSA); and argument provided by the veteran's representative.

Although the Board has an obligation to provide reasons and 
bases supporting this decision, there is no need to discuss, 
in detail, the extensive evidence submitted by the veteran or 
on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 
(Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122 
(2000).  The Board will summarize the relevant evidence where 
appropriate, and the Board's analysis below will focus 
specifically on what the evidence shows, or fails to show, on 
each aspect of his claim.

The claimant bears the burden to present and support a claim 
of benefits.  38 U.S.C.A. § 5107(a) (West 2002).  In 
evaluating claims, the Board shall consider all information 
and lay and medical evidence of record.  When there is an 
approximate balance of positive and negative evidence 
regarding any issue material to the determination of a 
matter, the Board shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107(b) (West 2002).  In claims 
involving the current extent of disability, the Board 
considers all the evidence of record, but reports only the 
most probative evidence regarding the current degree of 
impairment which consists of records generated in proximity 
to and since the claims on appeal.  See Francisco v. Brown, 
7 Vet. App. 55 (1994).

VA has defined competency of evidence, pursuant to 38 C.F.R. 
§ 3.159(a), as follows: 

"(1)  Competent medical evidence means 
evidence provided by a person who is 
qualified through education, training, or 
experience to offer medical diagnoses, 
statements, or opinions.  Competent medical 
evidence may also mean statements conveying 
sound medical principles found in medical 
treatises.  It would also include statements 
contained in authoritative writings such as 
medical and scientific articles and research 
reports or analyses.
(2)  Competent lay evidence means any 
evidence not requiring that the proponent 
have specialized education, training, or 
experience.  Lay evidence is competent if it 
is provided by a person who has knowledge of 
facts or circumstances and conveys matters 
that can be observed and described by a lay 
person."

Disability ratings are based on the average impairment of 
earning capacity resulting from disability.  38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R. § 4.1 (2005).  Separate 
diagnostic codes identify the various disabilities.  Where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluations will be assigned if the 
disability more closely approximates the criteria required 
for that rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (2005).  The determination of 
whether an increased evaluation is warranted is to be based 
on a review of the entire evidence of record and the 
application of all pertinent regulations.  See Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).

The severity of a psychiatric disability is ascertained, for 
VA rating purposes, by application of the criteria set forth 
in VA's Schedule for Rating Disabilities (Schedule).  The 
veteran is in receipt of a 50 percent rating for PTSD under 
Diagnostic Code 9411.  38 C.F.R. § 4.130, Diagnostic Code 
9411 (2005).  This rating represents occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as: flattened affect, circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short-and long-term memory; impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.  Id.

A 70 percent rating is warranted for occupational and social 
impairment with deficiencies in most areas such as work, 
family relations, judgment, thinking, or mood, due to such 
items as: suicidal ideation; obsessional rituals which 
interfere with routine activity; speech intermittently 
illogical, obscure or irrelevant; near-continuous panic or 
depression affecting the ability to function independently, 
appropriately and effectively; impaired impulse control 
(unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances and 
inability to establish and maintain effective relationships.  
Id.

A 100 percent evaluation is warranted where there is total 
occupational and social impairment, due to symptoms such as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting others; intermittent 
inability to perform activities of daily living (including 
maintenance of minimal personal hygiene); disorientation to 
time or place; memory loss for names of close relatives, own 
occupation or name.  Id.

Global Assessment of Functioning score (GAF) is a scale 
reflecting the "psychological, social, and occupational 
functioning on a hypothetical continuum of mental health-
illness."  See Richard v. Brown, 9 Vet. App. 266 (1996) 
citing Diagnostic and Statistical Manual of Mental Disorders, 
4th ed. 1994) (DSM- IV).  Rating agencies are charged with 
the responsibility of being thoroughly familiar with DSM- IV 
in order to apply the general rating criteria for rating 
mental disorders.  38 C.F.R. § 4.130 (2004).

A GAF of 40 is defined as "some impairment in reality 
testing or communication (e.g., speech illogical, obscure, or 
irrelevant) OR major impairment in several areas, such as 
work or school, family relations, judgment, thinking or mood 
(e.g., depressed man avoids friends, neglects family, and is 
unable to work; child frequently beats up younger children, 
is defiant at home, and is failing school)."  A GAF of 50 is 
defined as "serious symptoms (e.g., suicidal ideations, 
severe obsessional rituals, frequent shoplifting) OR any 
serious impairment in social, occupational, or school 
functioning (e.g., no friends, unable to keep a job).  A GAF 
of 60 is defined as "moderate symptoms (e.g., flat affect 
and circumstantial speech, occasional panic attacks) OR 
moderate difficulty in social, occupational or school 
functioning (e.g., few friends, conflicts with peers or co- 
workers)."  A GAF of 70 is defined as "some mild symptoms 
(e.g. depressed mood and mild insomnia) OR some difficulty in 
social, occupational, or school functioning (e.g., occasional 
truancy, or theft within the household), but generally 
functioning pretty well, has some meaningful interpersonal 
relationships.

The veteran filed his claim for an increased rating by means 
of a VA Form 21-4138 received on March 21, 2002.  He has 
endorsed PTSD symptoms such as auditory and visual 
hallucinations of events during Vietnam, anger, anxiety, 
depression, memory deficits, violent behavior, suicidal 
thoughts, sleep difficulty with nightmares, coldsweats and 
crying spells, hyperarousal, hypervigilance, irritability, 
variable energy, diminished pleasure and interest, social 
isolation; intrusive thoughts, and survivor guilt.  He has 
had periods of homelessness and living with his relatives.  
He last worked in 1999.  He has also had periods of alcohol 
and drug abuse.  

The extensive medical evidence of record indicates that the 
veteran regularly attends PTSD counseling.  He had an 
inpatient admission for severe PTSD symptoms in August 2002.  
His VA clinic records assessing his psychological, social, 
and occupational functioning have assigned GAF scores of 50 
in July 2000, 45 in May 2001, 44 in July 2002, 45 and 55 in 
September 2002, 55 in March 2005 and 55 in June 2005.  

VA PTSD examination in April 2001 included psychological 
testing that produced inconsistent results and possible 
overendorsement of symptoms.  However, the veteran was noted 
to be experiencing a number of psychological symptoms that 
surpassed his ability to cope and he likely was experiencing 
a number of unwanted thoughts and feelings related to Vietnam 
that was confusing and troublesome.  His substance abuse 
rendered it difficult to assess his overall psychological, 
social, and occupational functioning, but he was assigned a 
GAF score of 47 due to his PTSD.  

VA PTSD examination in December 2001 included review of the 
claims folder and psychometric testing.  Following 
examination, the examiner assigned the veteran a GAF score of 
45 and provided the following summary of findings:

SUMMARY: [The veteran] continues to [meet] 
diagnostic criteria for PTSD, dysthymia, and 
polysubstance dependence though this is in 
remission.  [The veteran] states that he applied 
for another evaluation, because he feels like his 
symptoms have worsened.  He states that since he 
stopped using drug and alcohol, his symptoms have 
increased.  However, he does admit that he feels 
better about himself and he is motivated to 
continue with his sobriety.  As it has only been 
six or seven months since his last evaluation, it 
is difficult to make a determination about 
whether his symptoms have changed significantly.  
It is true, however, that his sobriety has 
significantly impacted his life.  As he was 
[using] drugs and alcohol as a means of avoiding 
thoughts and feelings and facilitating sleep, it 
does appear that these symptoms have increased.  
Symptoms of depression seem to be less prevalent, 
as he complains primarily of irritability and 
angry outburst.  He states he has motivated to 
obtain treatment, however, he has been very 
lethargic in his attempts to do so.  He does 
admit, however, that he needs treatment primarily 
to get control of his temper.  His current GAF 
score reflects his severe isolation, impairment 
of relationships in his life, and lack of 
interest in activities.  He states he used to 
like to skate, dance, and play sports, but no 
longer has any interest in these activities.  His 
GAF is also based upon his extreme irritability, 
lack of time, and angry outburst, and how it has 
effected his occupational functioning in the 
past, his extreme social isolation, and poor 
social functioning.

In March 2005, the veteran underwent VA PTSD examination with 
benefit of review of the claims folder.  Following 
examination, psychometric testing and review of the claims 
folder, the examiner provided diagnoses of PTSD, dysthymic 
disorder and polysubstance dependence disorder in full 
remission and provided a GAF score of 47.  The examiner 
commented that psychometric testing revealed an extremely 
high level of PTSD symptoms falling in the severe range.  His 
clinic records showed GAF scores in the 50's, but the 
examiner felt that these psychiatric appointments were 
relatively brief and less detailed that the C&P examinations 
indicating GAF scores of 45 and 47.  Furthermore, the 
examiner felt that the veteran's good social presentation and 
exceptional communication skills made him look like he was 
functioning at a higher level than one when more detailed 
questions are asked.  In this respect, the examiner felt that 
the veteran may look more functional than he was in a brief 
interview.  The examiner felt that the exacerbation of the 
veteran's symptoms when exposed to people made it impossible 
for him to have a social life, relationships with other 
people, and to work.  The examiner also provided the 
following summary of findings:

SUMMARY: This veteran is currently 50% service-
connected for PTSD.  He had received two C&P 
examinations in the year 2001, both of which 
assigned a diagnosis of PTSD to this individual 
and assigned him GAF scores of 45 and 48.  
Because his first C&P had been administered at 
the time when his behavior was influenced by 
alcohol and drugs, it had been requested that the 
second be administered when he was off alcohol 
and drugs.  This veteran subsequently got 
treatment for his substance abuse problem, became 
clean and sober, and received the second C&P 
examination, which again diagnosed him with PTSD.  
The result of this examination are almost 
identical to the results of the two previous C&P 
examinations, with the exception of the fact that 
this examiner can report that this veteran now 
has three years of abstinence from alcohol and 
drugs.  He continued to meet the criteria for 
posttraumatic stress disorder and a dysthymic 
disorder.  It is clear from this veteran's 
history and from the review of medical records 
and the previous C&P examinations that this 
individual's substance abuse and depression are 
secondary to his PTSD.  He showed PTSD symptoms 
prior to the onset of depression and his use of 
substances.  This veteran has sought and been 
compliant with a full range of VA services for 
psychiatric problems.  Appears to have worked 
diligently to overcome his problems.  He was a 
patient in the PTSD Inpatient Program for two 
months and worked hard in that program and he has 
attained complete sobriety from alcohol and drugs 
despite the fact that he apparently at one time 
had a serious substance dependence problem.  
Despite all of this, he continues to show 
posttraumatic stress disorder and dysthymic 
disorder.  In addition, he leads a life of almost 
complete isolation.  This isolation is due to the 
fact that if he interacts with other people or 
sees things that remind him of war trauma, his 
PTSD symptoms are exacerbated.  Thus, because of 
PTSD, he cannot interact with other people and 
work or have a social life.  This suggests that a 
GAF score in the 40's is appropriate for this 
individual and this examiner assigns a GAF score 
of 48 to this veteran.

On review of the record, the Board finds that the lay and 
medical evidence of record establishes that the veteran's 
PTSD symptomatology results in severe impairment in the areas 
of work, family relations, and mood.  The three VA 
examinations of records offered GAF scores ranging from 45-48 
that evaluates the veteran's overall psychological, social, 
and occupational functioning as intermediate between major to 
serious in degree.  His VA clinic records following the 2005 
VA examination do show slightly higher social and 
occupational functioning with a bright affect noted.  As 
indicated by the VA examiner in 2005, the veteran's outward 
functional appearance during a brief interview is not 
reflective of the overall severity of his PTSD symptoms.  The 
fact that the veteran may have not have been clean and sober 
for the last three years, as reflected in his 2004 VA clinic 
records, does not render invalid the opinion by the VA 
examiner in 2005.  The Board resolves any doubt in favor of 
the veteran by finding that his overall PTSD symptoms more 
closely approximate the criteria for a 70 percent rating 
under Diagnostic Code 9411.

The VA examination reports, VA clinic records and records 
associated with the SSA disability determination conclusively 
show that the veteran has been alert and oriented in all 
spheres without a significant thought disorder.  There is no 
lay or medical evidence of gross impairment in thought 
processes or communication, persistent delusions or 
hallucinations, grossly inappropriate behavior, persistent 
danger of hurting others nor an intermittent inability to 
perform activities of daily living.  The veteran has not 
reported memory loss for names of close relatives nor his own 
name.  He does maintain relations with close family members.  
See VA clinic records dated July 2000, September 19, 2002, 
April 6, 2005.  His GAF score of 45-48 represents a less than 
total impairment of social and occupational functioning.  
Thus, the preponderance of the evidence establishes that the 
veteran does not meet the criteria for a 100 percent rating 
under 38 C.F.R. § 4.130, Diagnostic Code 9411.

In so deciding, the Board has considered the descriptions of 
PTSD symptomatology by the veteran as credible and reliable.  
The lay report of symptoms and clinical findings have 
supported a 70 percent rating under Diagnostic Code 9411 with 
application of 38 U.S.C.A. § 5107(b) and 38 C.F.R. § 4.7.  
The lay and medical evidence, however, does not support a 
higher still rating.  As held above, the Board has attributed 
all psychiatric symptoms, to include the effects of substance 
abuse, to service connected origin.  See generally Mittleider 
v. West, 11 Vet. App. 181 (1998).  The benefit of the doubt 
rule has been resolved in the veteran's favor in granting the 
70 percent rating.  38 U.S.C.A. § 5107(b) (West 2002; 
38 C.F.R. § 4.3 (2003).

In so holding, the Board has closely reviewed the claims 
folder to ensure that the duty to assist and notify 
provisions of the Veteran's Claims Assistance Act of 2000 
(VCAA) have been satisfied.  In pertinent part, this law 
defines VA's notice and duty to assist requirements in the 
development of certain claims for benefits.  See 38 U.S.C.A. 
§ 5102, 5103, 5103A and 5107 (West 2002).  

The United States Court of Appeals for Veterans Claims (CAVC) 
has emphasized that the provisions of the VCAA impose new 
notice requirements on the part of VA.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Specifically, VA has a 
duty to notify a claimant (and his representative) of any 
information, whether medical or lay evidence or otherwise, 
not previously provided to VA that is necessary to 
substantiate a claim.  38 U.S.C.A. § 5103 (West 2002).  As 
part of that notice, VA shall indicate which portion of that 
information and evidence, if any, is to be provided by the 
claimant and which portion, if any, VA will attempt to obtain 
on behalf of the claimant.  Id. 

The CAVC's decision in Pelegrini v. Principi, 18 Vet. App. 
112 (2004) (Pelegrini II) held, in part, that a VCAA notice 
consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  This "fourth element" of the 
notice requirement comes from the language of 38 C.F.R. 
§ 3.159(b)(1).  The Pelegrini II Court also held that the 
language of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)(1) 
require that a VCAA notice be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  

The veteran's claim originates from an application for an 
increased rating filed in March 2002.  An RO letter dated May 
2, 2002 satisfied element (1) by telling him that evidence 
was needed to establish that his service connected condition 
worsened enough to warrant a greater evaluation.  In 
addition, the rating decision on appeal, the statement of the 
case (SOC), the supplemental statements of the (SSOC) and a 
Board remand order dated August 2004 told him what was 
necessary to substantiate his claim.  In fact, the rating 
decision on appeal, the SOC and the multiple SSOC's provided 
him with specific information as to why his claim was being 
denied, and of the evidence that was lacking.  

The May 2002 letter and the Board's remand directives 
satisfied the elements of (2) and (3) by notifying the 
veteran of his and VA's respective responsibilities for 
obtaining information and evidence under the VCAA.  More 
specifically, the documents explained that VA would help him 
get such things as medical records, or records from other 
Federal agencies, but that he was responsible for providing 
any necessary releases and enough information about the 
records so that VA could request them from the person or 
agency that had them.

With respect to element (4), the Board notes that the 
documents cited above identified for the veteran evidence 
and/or information in his possession deemed necessary to 
substantiate his claim, and he was instructed to send the 
evidence that he had and/or to tell VA about any additional 
information or evidence that he desired VA to obtain on his 
behalf.  The June 2002 SSOC supplied the veteran with the 
complete text of 38 C.F.R. § 3.159(b)(1).

Based upon the above, the Board finds substantial compliance 
with VA's notice requirements.  The Board is mindful that, in 
concluding that the VCAA notice requirements have been 
satisfied, the Board has relied on multiple communications of 
record.  At bottom, what the VCAA seeks to achieve is to give 
the appellant notice of the elements outlined above.  Once 
that has been done-irrespective of whether it has been done 
by way of a single notice letter, or via more than one 
communication-the essential purposes of the VCAA have been 
satisfied.  Here, the Board finds that, because each of the 
four content requirements of a VCAA notice has been met, any 
error in not providing a single notice to the appellant 
covering all content requirements was harmless.  See, e.g., 
38 C.F.R. § 20.1102 (2005); Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005).  There is no indication that any aspect of 
the VCAA compliant language that may have been issued post-
adjudicatory has prevented the veteran from providing 
evidence necessary to substantiate his claim and/or affected 
the essential fairness of the adjudication of the claim.  

VA also has a duty to assist the veteran in obtaining 
evidence necessary to substantiate a claim.  38 U.S.C.A. 
§ 5103A (West 2002); 38 C.F.R. § 3.159(c) (2005).  The RO 
obtained service medical records and VA treatment notes 
identified by the veteran as relevant to his claim on appeal.  
The RO also obtained legal and medical documents pertaining 
to the veteran's application for SSA disability benefits.  VA 
has provided the veteran with multiple examinations during 
the appeal period, to include examination ordered by the 
Board.  The evidence and information of record, in its 
totality, provides the necessary information to decide the 
case.  38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 4.2 
(2005).  There is no reasonable possibility that any further 
assistance to the veteran would be capable of substantiating 
a claim for a 100 percent schedular rating for PTSD although, 
as indicated above, a claim of entitlement to TDIU has been 
reasonably raised and referred to the RO.

Thus, on appellate review, the Board sees no areas in which 
further development is needed.  The RO has substantially 
complied with the requirements of the VCAA, and there would 
be no benefit in developing this case further.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the appellant); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (remands which would only 
result in unnecessarily imposing additional burdens on VA 
with no benefit flowing to the appellant are to be avoided).  
Under these circumstances, adjudication of this appeal, 
without referral to the RO for further consideration of the 
claim under the VCAA, poses no prejudice to the appellant.  
See Bernard v. Brown, 4 Vet. App. at 394; VAOPGCPREC 16-92 
(July 24, 1992).

ORDER

A 70 percent rating, but no higher, for PTSD is granted.



____________________________________________
C.W. Symanski
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


